Citation Nr: 0818858	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  95-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the first carpometacarpal joint of the 
right hand (the thumb). 

2.  Entitlement to a rating in excess of 20 percent for 
partial amputations of the ring and little fingers of the 
right hand with scars of the palm, prior to May 8, 1999.

3.  Entitlement to a rating in excess of 30 percent for 
partial amputations of the ring and little fingers of the 
right hand with scars of the palm, effective May 8, 1999.  

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right wrist. 

5.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded the increased rating claims in March 1997 
for additional development.  In a January 2000 decision, the 
Board denied an increased disability rating for traumatic 
arthritis of the first carpal and metacarpal joints of the 
right hand, granted the veteran an increased rating from 20 
percent to 30 percent for partial amputations of the ring and 
little fingers of the right hand from May 8, 1999, and denied 
an increased disability rating for arthritis of the right 
wrist.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
The statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims, and is applicable to claims pending at the time of 
its enactment, including the veteran's claims.  This law also 
eliminated the concept of a well-grounded claim.

By an order dated in August 2001, the Court vacated the 
Board's January 2000 decision to the extent it was adverse to 
the veteran and remanded the case for readjudication in light 
of the new statutory requirements.  In July 2002, the Board 
again denied the veteran's increased rating claims.  In 
December 2004, the Court remanded the claims for VCAA 
compliance.  In September 2005, the Board remanded this 
matter for further development.  Development was completed by 
the RO and a supplemental statement of the case was issued in 
December 2007. 

During the appeal of the increased rating claims, the veteran 
perfected an appeal as to the issue of entitlement to TDIU.  
The first page of this decision reflects all the issues 
before the Board at this time.  The case is ready for 
adjudication.       


FINDINGS OF FACT

1.  Arthritis of the first carpometacarpal joint of the right 
hand is manifested by subjective complaints of pain, 
swelling, and stiffness on use; clinical findings indicate 
normal range of motion, an ability to make a grip, and pain 
and tenderness involving the thumb.  

2.  Prior to May 8, 1999, the amputation stumps of the ring 
and little fingers of the veteran's right hand were 
asymptomatic; when he was examined on May 8, 1999, the 
amputation stumps were noted to be exquisitely tender.

3.  The palm scars of the right hand are asymptomatic and do 
not cause limitation of function of an affected part.

4.  The veteran's right wrist disorder is primarily 
manifested by subjective evidence of pain on use, and 
objective evidence of some limitation of supination without 
evidence of ankylosis.  There is confirmed X-ray evidence of 
arthritis.

5.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
arthritis of the first carpometacarpal joint of the right 
hand are not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
2002); 38 C.F.R. §§ 4.71a, 4.124, 4.124a, Plate I, Diagnostic 
Codes  5003, 5010, 8712 (2007).

2.  Prior to May 8, 1999, the criteria for a rating greater 
than 20 percent for partial amputations of the ring and 
little fingers of the right hand with scars of the palm were 
not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 2002); 38 
C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5151, 5219, 7803, 
7804, 7805 (1998) (2007).

3.  Beginning May 8, 1999, the criteria for a rating in 
excess of 30 percent for partial amputations of the ring and 
little fingers of the right hand with scars of the palm are 
not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 2002); 38 
C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5151, 5219, 7803, 
7804, 7805 (2001).

4.  The criteria for a rating greater than 10 percent for 
arthritis of the right wrist are not met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991 & 2002); 38 C.F.R. §§ 4.71a, 4.124, 
4.124a, Diagnostic Codes 5003, 5010, 5214, 5215 (2001) 
(2007).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2002, October 2005, and April 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claims 
for increased ratings and entitlement to TDIU; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2007).  
Service medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran and his representative have demonstrated an 
awareness of what is needed for higher evaluations.  
Specifically, in pleadings at the Court reference was made to 
what was necessary for higher ratings and how the veteran met 
these criteria.  Actual knowledge is established by these 
statements demonstrating an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

Factual Background

The service medical records disclose that the veteran 
suffered a partial traumatic amputation of the right distal 
phalanx of the 4th finger and middle phalanx of the 5th 
finger when an enemy trip flare exploded in June 1953.  He 
was discharged from military service in April 1954.  In a 
June 1954 VA examination, the veteran was diagnosed with 
scars of the palmar surface of the right hand, and absent 
distal phalanx right middle finger and distal and middle 
phalanges of the right little finger.  By rating action dated 
in July 1954, the RO granted service connection for the 
traumatic amputation, partial, ring and little fingers, right 
hand, and awarded a 20 percent rating from April 1954.  He 
was subsequently granted service connection for changes at 
the 1st carpal metacarpal junction of the right hand, 
traumatic arthritis of the right wrist, and scars of the palm 
of the hand.

In November 1993, the veteran filed the current claim.  In an 
April 1994 VA examination, he complained of problems with 
both arms, which he attributed to the police pulling on his 
arms on four different occasions from 1990-1992.  He stated 
that his arms became numb and ached all of the time.  The 
examiner reported a traumatic amputation of portions of the 
right 4th and 5th fingers in service.  The examiner noted 
that these wounds had healed, leaving the veteran with the 
amputations but no other apparent problems.

Physical examination revealed no neurovascular deficit in 
either hand, an amputation through the PIP (proximal 
interphalangeal) joint of the 5th finger and the DIP (distal 
interphalangeal) joint of the 4th finger of the right hand, 
full range of motion of the remaining joints of the fingers 
of the right hand, and no evidence of neuroma or other 
complications as a result of the amputations.  The clinical 
impressions included "healed, partial amputations of the 
right 4th and 5th fingers (presently asymptomatic)."  The 
examiner commented that the veteran did not present with any 
measurable degree of physical impairment to either upper 
extremity as a result of any neurovascular or orthopedic 
problem of the arms or hands.  He did have some degree of 
physical impairment with use of the right hand as a result of 
the traumatic amputation but he was in no need of definite 
orthopedic treatment or further diagnostic evaluation with 
regard to arm complaints.

In a February 1995 hearing, the veteran testified that he 
experienced pain in the right hand which went up to his 
shoulder.  (T. 2).  After he worked for a day, he needed to 
rest it for two weeks.  (T. 3).  He further noted that he had 
to quit barbering because he cut someone on the ear with 
clippers as a result of his hand condition.  (T. 3).  He also 
complained of wrist pain.  (T. 4).  He complained that he had 
numbness of the palm of his right hand and indicated that he 
was losing strength of the hand.  (T. 4-5).

Outpatient treatment records reveal that the veteran sought 
treatment for right wrist and right hand complaints and was 
diagnosed with osteoarthritic changes in the radial-carpal 
joint and partial amputation of the right 4th and 5th 
fingers.  In September 1994, he complained of pain and 
swelling of the right hand and in October 1994 was diagnosed 
with degenerative joint disease of the 3rd finger joint.  The 
medical evidence reflects no other treatment for a right 
hand, wrist, or finger disability as an outpatient.

In a May 1999 VA examination, the veteran complained of 
multiple painful scars.  He related that he had to give up 
jobs as a mechanic and as a barber because his right hand 
stiffened on him; he was working in a junk yard.  He related 
that when he used his right hand, the scars become painful 
and swollen, sometimes experienced skin breakdown, and had 
more pain in cold weather.  He reported sensitivity to the 
4th and 5th digits and pain at the base of the thumb.  He 
also indicated that he had pain in the right wrist and that 
it swelled with activity.  A bump over the right wrist was 
noted.  He had pain around this area and he stated that he 
used his left hand for most activities.  He denied numbness 
or tingling in his hand.  He was able to use his hand 
although it became painful.  He had pain when he first woke 
up and tried to use his hand.

Physical examination revealed well-healed skin grafted 
amputations.  The examiner noted that the stumps were 
incredibly sensitive to touch over the distal phalanx.  There 
was no tenting of the skin around the area, good motion of 
the metacarpal joints of all fingers, an ability to make a 
grip, and some pain over the PIP joints of the other digits, 
including the 2nd and 3rd.  Examination of the palm of the 
hand revealed a healed right thenar scar measuring 2.5 
centimeters.  The scar was hard but not irritated.  A well-
healed 4 cm. scar over the mid-palm at the base proximal to 
the metacarpal phalangeal joint of the long finger was noted.  
The veteran related that the scars became irritated and 
painful when he used them quite a bit and rubbed them against 
material.  Pain over the metacarpal joints of the right thumb 
was noted with exquisite tenderness about the area.

There was no decreased range of motion of the 
metacarpophalangeal joint of the right thumb; however, the 
carpometacarpal joint was extremely tender to palpation at 
the base of the thumb.  He also had some tenderness over the 
radial styloid.  Examination of the distal radial ulnar joint 
and wrist revealed a partial subluxation of the distal radial 
ulnar joint with the ulna subluxed dorsally.  He had 
tenderness about the distal radial ulnar joint.  He had full 
pronation of 90 degrees but supination was limited to 70 
degrees.  At the extreme of supination, he started having 
pain.  He had tenderness over the ulnar aspect of the wrist.  
X-rays revealed evidence of arthritis with osteophyte and 
joint flaring at the PIP joint of the 2nd, 3rd, and 4th 
metacarpals.  He also had mild evidence of carpometacarpal 
arthritis of the right thumb.  An x-ray of the right wrist 
revealed subluxation of the distal radial ulnar joint.  He 
had arthritis at the distal radial ulnar joint with multiple 
osteophytes.  The ulnar styloid appeared to be healed in a 
malunited position.  There was likely a ligament joint injury 
as well.  He had distal radial ulnar joint arthritis.

The clinical impressions included status/post amputation of 
the 4th and 5th digits with stumps, carpometacarpal arthritis 
of the right thumb with pain with limitation of motion, and 
distal radial ulnar joint subluxation with pain at the distal 
radial ulnar joint with arthritis and limitation with 
supination.  The examiner remarked that the palm scars were 
clearly nontender but it was conceivable if he used them and 
rubbed them against material, they would become tender and 
cause him pain.  The examiner noted that if the veteran used 
gloves, this should decrease this problem.  The arthritis of 
the carpometacarpal joint and at the distal radial joint 
because of subluxation was probably the result of the initial 
injury, which could cause pain on motion and use.  The 
examiner indicated that the veteran would have a hard time 
trying to use the right hand and would have stiffness and 
pain in his right hand when he tried to use it.  He had 
evidence of arthritis that would cause pain with motion and 
which had limited his activity and he had occupational 
changes because of it.

In a VA examination in September 2001, the veteran complained 
that he could only use his right hand for a short time before 
he experienced pain.  He related that his hand hurt only on 
use but not during periods of rest.  He indicated that there 
had been no change in the symptoms over the past few years.  
Physical examination revealed well-healed stumps of the 4th 
and 5th digits, with an amputation through the distal aspect 
of the middle phalanx of the ring finger and through the 
proximal aspect of the middle phalanx of the small finger.  
There was no evidence of tenderness to palpation and no 
neuromas.  Several well-healed, non-tender scars across the 
palmar aspect of the hand were noted.  The veteran showed 
full flexion of all fingers with the exception of the tip of 
the small finger that did not bend past 90 degrees at the 
metatarsophalangeal joint.  He had good grip strength, no 
atrophic changes, good sensation, and good capillary refill.  
A wrist examination showed extension to 70 degrees, flexion 
to 70 degrees, with an ulnar and radial deviation.  He had a 
non-tender prominence at the base of the 1st metacarpal joint 
and a negative grind test for the carpometacarpal joint.  X- 
rays reportedly showed the amputations as well as some 
degenerative changes at the 1st carpometacarpal joint, 
radiocarpal joint, and distal radioulnar joint.  The clinical 
impression was status/post amputation of the right ring and 
small fingers and degenerative changes of the right wrist.  
The examiner concluded that the veteran had "fairly good" 
function of the right hand, although the veteran reported 
that it hurt him when he used it a lot.

In a VA examination in February 2004, the veteran complained 
of weakness, swelling, pain, morning stiffness, heat and 
redness n his right wrist and right thumb when used for more 
than an hour at a time, or four hours when wearing a leather 
glove on his hand.  He claimed decreased stability when 
grasping things with his thumb and index finger, which 
worsened with fatigue.  He denied locking of either the thumb 
or the wrist.  He took non-steroidal anti-inflammatories for 
the stiffness in his hands, and ibuprofen as needed.  

The veteran stated that he was last able to work as a 
mechanic in 1978 because of difficulty with pain, stiffness, 
fatigue, swelling of the hand.  He did barber for several 
years, but his hand would get swollen, stiff, painful, and 
weak after one or two hours.  He tries to stay active around 
the house, but is unable to sustain activities due to his 
hand.  

Examination revealed that the veteran is right-handed.  There 
was some atrophy of the muscles on the right thenar eminence 
and right positive Tinel's sign over the right medial nerve.  
The same testing on the left hand was negative.  Range of 
motion of the right wrist showed extension of the wrist to 50 
degrees, flexion to 70 degrees, ulnar deviation to 30 
degrees, and radial deviation to 15 degrees.  He has 60 
degrees supination and 80 degrees pronation in the right 
wrist.  He does exhibit a bony ankylosis on dorsum of the 
right hand overlying the lunate bone.  This ankolysis is 
approximately a 1.5 cm. around and it is hard, minimally 
tender, fixed, and does inhibit extension of that right wrist 
to some extent.  Tenderness to palpation of his first MCP 
joint on the right thumb, but range of motion was normal.  He 
could not quite reach the stump of the right little finger, 
which had only the proximal phalanges.  He had 80 degrees 
flexion and 30 degrees extension of the metacarpal phalangeal 
joints of the right hand.  Sensation testing revealed some 
increased sensation in the hand and partially up the right 
arm.  Sensation was intact, but the examiner believed this 
may be a result of medial nerve irritation that a positive 
Tinel's sign showed.  The examiner noted that carpal tunnel 
entrapment likely on the right wrist.      

In a VA examination in May 2006, the veteran complained of 
pain in the scars and pain in the wrist and thumb.  He stated 
that his hand starts to well and becomes painful and stiff 
after 15 minutes of use.  He takes aspirin every morning.  He 
was trained as a barber and tailor but quit due to his right 
hand problems.  He last worked in 1975.  

Examination revealed amputation of the little ring finger 
after the pip joint, which the examiner described as moderate 
in severity.  There was no gap between thumb and tips of 
fingers on attempted opposition of thumb to fingers.  There 
was a gap on the right hand between finger and proximal 
transverse crease of hand on maximal flexion of finger.    

Range of motion of the right thumb was 0 to 60 degrees for 
metacarpal and interphalangeal.  Range of motion of the right 
ring finger was 0 to 90 degrees for metacarpal-phalangeal and 
proximal interphalangeal.  Range of motion of the right 
little finger was 0 to 90 degrees for metacarpal-phalangeal 
and proximal interphalangeal.  Range of motion of the right 
wrist noted 0 to 60 degrees of active motion for palmar 
flexion and 0 to 75 degrees for passive motion with pain 
beginning at 60 degrees.  Dorsiflexion was 0 to 15 degrees 
with pain beginning at 15 degrees.  Ulnar deviation was 0 to 
45 degrres and radial deviation was 0 to 5 degrees.  No 
additional loss of motion was noted on repetitive use.  
Stiffness, weakness, and inflammation of the right wrist were 
noted as severe with frequency every 2 to 3 weeks.  The 
duration was 3 to 7 days.  

There were two scars slightly hypopigmented on the palmar 
side of the hand, well-healed .  One was near the first 
metacarpophalangeal joint and measured 1 cm. and the other 
was near the middle finger and measured 3 cm.  Neither were 
tender on palpation.  

X-ray of the right wrist revealed no obvious acute fractures 
or dislocations.  Slight deformity of the ulnar styloid 
process and degenerative changes in this area were found to 
be most likely related to previous injury.  Degenerative 
changes at the radiocarpal joint are noted.  

According to the examiner, the veteran's right wrist and hand 
problem have been chronic and the findings of pain and 
weakness on examination indicate limitation of use of the 
right hand.  The examiner opined that the right wrist and 
hand disabilities would impair the veteran from obtaining 
employment in the jobs that he trained in, namely a barber 
and a tailor.  The effects of the problems with his hand and 
wrist on his daily activities were found to be moderate for 
doing chores, shopping, exercise, but no negative effect for 
performing sports, recreation, traveling, feeding, bathing, 
dressing, toileting, and grooming.    

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Traumatic Arthritis of the First Carpometacarpal Joint of the 
Right Hand

The RO has rated the veteran's carpometacarpal joint 
disability under Diagnostic Codes 5010-8712.  Arthritis due 
to trauma under Diagnostic Code 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.    

Upon review, the Board finds that no higher than a 20 percent 
rating is warranted at this time.  First, the Board notes 
that a 20 percent rating is the highest available under 
Diagnostic Codes 5003 and 5010 regardless of the severity or 
level of involvement of the veteran's arthritis.  
Specifically, a 20 percent rating will be assigned for X-ray 
evidence of two major joints with occasional incapacitating 
exacerbations.  As such, no more than a 20 percent evaluation 
is available or warranted.

Moreover, Note (1) associated with Diagnostic Code 5003 
reveals that the 20 and 10 percent ratings available under 
Diagnostic Code 5003 cannot be combined with ratings based on 
limitation of motion.  Nonetheless, even considering the 
limitation of motion of the veteran's right thumb, the Board 
finds that a higher than the currently-assigned 20 percent 
rating is not warranted.  Specifically, even if the veteran 
had unfavorable ankylosis of the thumb (which was not shown 
on the two most recent examinations), a 20 percent rating is 
the maximum allowed under Diagnostic Code 5224 for 
unfavorable ankylosis or for limited motion equivalent to 
unfavorable ankylosis of the thumb.  While limitation of 
motion of the thumb has been reported, there is no indication 
of ankylosis of the joint and no basis for a higher rating at 
this time.

The Board also finds no basis under Diagnostic Code 8712 for 
a higher rating for peripheral neuralgia.  Under Diagnostic 
Code 8712, severe incomplete paralysis of the lower radicular 
group of peripheral nerves will be rated as 50 percent 
disabling in the major upper extremity.  Moderate incomplete 
paralysis will be rated as 40 percent disabling in the major 
upper.  A 20 percent rating will be assigned for mild 
incomplete paralysis of the major extremity.  38 C.F.R. § 
4.124a, Diagnostic Code 8512 (2007).  The notes under 
Diseases of the Peripheral Nerves relate that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

There is no evidence of neurovascular deficit as specifically 
reported in the April 1994 VA examination.  Moreover, in the 
May 1999 VA examination, the veteran denied numbness or 
tingling of the right hand and a physical examination showed 
good grip strength and good motion of the metacarpal joints 
of all the fingers of the hand.  In addition, the VA examiner 
did not note any evidence of a neurological deficit.  
Similarly, the two most recent VA examinations reflected no 
evidence of neuralgia.  

While the veteran has reported symptoms of pain and exquisite 
tenderness over the metacarpal joints of the thumb and 
extreme tenderness to palpation at the base of the thumb, the 
Board finds that the complaints of pain are adequately 
compensated by the assignment of a 20 percent rating under 
Diagnostic Code 5003 for painful motion.  The September 2001 
VA examination indicated that the veteran's thumb was non-
tender and outpatient treatment records are essentially 
negative for complaints related to the right thumb.  The May 
2006 VA examiner additionally noted no gap between the thumb 
pad and tips of fingers on attempted opposition of thumb to 
fingers.  As such, the Board finds that there is no basis for 
a higher rating under Diagnostic Code 8712.

Increased Evaluation for Partial Amputations of the Ring and 
Little Fingers of the Right Hand with Scars of the Palm

The veteran's partial amputations of the ring and little 
fingers of the right hand have been rated under Diagnostic 
Code 5151 (multiple finger amputations).  Under Note (a) of 
Diagnostic Code 5151, the ratings for multiple finger 
amputations apply to amputations at the proximal 
interphalangeal joints or through the proximal phalanges.  
Amputation through the middle phalanges will be rated as 
prescribed for unfavorable ankylosis of the fingers.  
Amputations at the distal joints, or through the distal 
phalanges, other than negligible losses, will be rated as 
prescribed for favorable ankylosis of the fingers.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5151 (2007).  As the service 
records relate that the veteran's amputation of the ring and 
little finger involved the right distal phalanx of the 4th 
(ring) finger and middle phalanx of the 5th (little) finger, 
the Board will consider the amputation criteria for 
unfavorable ankylosis.  

Prior to May 8, 1999

Under Diagnostic 5219, unfavorable ankylosis of the ring and 
little fingers of the major hand (in this case, the veteran's 
affected right hand), a 20 percent rating will be assigned.  
This is the highest rating available under this code and the 
Board finds no basis on which to assign a rating higher than 
20 percent for the disability resulting from the partial 
amputations prior to May 8, 1999, when he underwent a VA 
examination and the amputations stumps, for the first time, 
were described as "incredibly sensitive to touch."

Beginning May 8, 1999

In a January 2000 decision, the Board found that the 
amputation stumps, together, should be awarded an additional 
10 percent on the basis that they are equivalent to an 
objectively tender and painful scar.  Accordingly, from May 
8, 1999, the rating for the partial amputations of the ring 
and little fingers with tender amputation stumps was 
increased to 30 percent.  In August 2001, the Court vacated 
the January 2000 Board decision, but only to the extent it 
was adverse to the veteran.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  In Esteban, the Court ruled 
that the veteran, who had residuals of injury to the right 
side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code 7800 
with an additional 10 percent rating for tender and painful 
scars under Diagnostic Code 7804 and a third 10 percent 
rating for facial muscle injury interfering with mastication 
under Diagnostic Code 5325.  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.

In this case, the Board finds that the ratings provided under 
Diagnostic Code 5151 for amputations of the ring and little 
fingers contemplate amputations stumps and symptomatology 
associated with the stumps.  Thus, separate ratings for 
tenderness of the amputations stumps would compensate the 
veteran twice for the same symptomatology.  38 C.F.R. § 4.14; 
Esteban, supra.

VA examination findings in September 2001 and May 2006 
revealed well-healed stumps of the 4th and 5th digits.  There 
was no evidence of tenderness to palpation and no neuromas.  
Several well-healed, non-tender scars across the palmar 
aspect of the hand were noted.  A gap between finger and 
proximal transverse crease of hand on maximal flexion of 
finger was noted on examination in May 2006; however, the 
results of these examinations provide no basis for a rating 
in excess of 30 percent for disability resulting from the 
partial amputations of the ring and little fingers under 
Diagnostic Code 5219 beginning May 8, 1999.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5219.    

With respect to the veteran's residual scarring of the palm, 
the recent medical evidence shows that the scars were well- 
healed and non-tender.  They did not appear to be irritated, 
and the May 1999 VA examiner indicated that any problems with 
irritation could be decreased by the use of gloves.  The 
veteran's grip was good, and there was no evidence suggesting 
that the palm scars cause limitation of function of an 
affected part.  Accordingly, a separate compensable rating is 
not warranted for any of the palm scars under any of the 
diagnostic codes for rating scars.

Arthritis of the Right Wrist

The RO has rated the veteran's right wrist as 10 percent 
disabling under Diagnostic Codes 5010 and 5215.  The Board 
will also consider Diagnostic Code 5214 for wrist ankylosis.  
Limitation of motion of the wrist, identified as dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm, may be assigned a 10 percent disability rating 
under Diagnostic Code 5215 for both the major or minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).  This is the 
highest evaluation available under this code.  A 30 percent 
rating will be assigned for wrist ankylosis of the major 
extremity in a favorable position.  In any other position, a 
40 percent rating will be assigned.  Finally, a 50 percent 
rating will be warranted with wrist ankylosis in an 
unfavorable position.

Based on the above evidence, the Board finds that a higher 
rating is not warranted.  First, the Board notes that the 
current 10 percent rating is the maximum rating available 
under Diagnostic Code 5215, regardless of the limitation of 
motion of the wrist.  Further, the Board notes that the 
evidence does not support a finding of ankylosis of the right 
wrist.  Ankylosis is defined as stiffening or fixation of a 
joint. The most recent VA examination findings showed 
limitation of motion; however,  evidence does not show 
ankylosis of the right wrist.  As such, there is no basis 
under Diagnostic Code 5214 for a higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215.

TDIU

The veteran essentially contends that his service-connected 
disabilities impair his ability to function making it 
impossible for him work.

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the veteran does not meet the schedular requirements 
for consideration.  He is service-connected for: traumatic 
arthritis of the first carpometacarpal joint of the right 
hand (the thumb), rated as 20 percent disabling; partial 
amputations of the ring and little fingers of the right hand 
with scars of the palm, rated as 30 percent disabling; and 
arthritis of the right wrist, rated as 10 percent disabling.  
Thus, the veteran does not meet the percentage criteria laid 
out in 38 C.F.R. § 4.16(a).

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section. 38 C.F.R. § 4.16(b).

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

According to a VA Form 21-527, Income-Net Worth and 
Employment Statement, the veteran was self-employed as a 
service station owner from 1973 to September 1977.  He last 
work in September 1977.  In testimony in June 1979, the 
veteran indicated that he worked as a mechanic for 
approximately 7-8 years up until 1977.  (T. 2).  His prior 
employment was as a barber.  (T. 3).  He learned this skill 
through vocational rehabilitation.  (T. 3).  He left that 
position because he had difficulty grasping his hand when 
using a razer and had an accident in the barber shop.  (T. 
3).  The veteran reported that his education ended short of 
the 10th grade.  (T. 5).   

VA examination report in May 2006 noted that the veteran was 
not employed and that he experienced moderate difficulty in 
doing chores, shopping, and exercising.  There were mild 
difficulties in bathing, dressing, grooming, and using the 
toilet.  The examiner opined that the veteran's right wrist 
and hand disabilities would impair his ability to obtain 
employment in the jobs that he train in, namely a barber and 
a tailor, as both require constant use of the hand.  Based 
upon the above, in July 2007, VA submitted this issue to the 
Director, Compensation and Pension Service, for an 
extraschedular evaluation.  

An extraschedular evaluation was performed in October 2007.  
Here the Director for Compensation and Pension Service noted 
that although the May 2006 VA examiner noted that the veteran 
was precluded from working as a barber or tailor, the 
examiner did not rule out other types of employment for the 
veteran.  The Director determined that the veteran's right 
wrist and hand would not prohibit him from seeking other 
employment.    

Based on the evidence, particularly the finding from the 
Director, the Board finds that a TDIU under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.  While the veteran does 
exhibit some employment impairment due to his service-
connected disabilities, the Board finds that the level of 
impairment to the veteran's employment is adequately 
reflected in the disability evaluations the veteran currently 
receives.  His statements regarding his employment have been 
inconsistent; though mostly suggest that he last worked 
sometime around 1975-1978 as a mechanic and service station 
operator.  

A May 1999 VA examination report notes that he worked in a 
junkyard and a September 2001 VA examination report reflects 
that he "pedals in the street to get money".  He completed 
10 years of school and vocational training in dry cleaning 
and as a barber.  Though he is right handed and his service-
connected disability would undoubtedly interfere with his 
employment, his service-connected disability only affects the 
right upper extremity.  It cannot be said that he is unable 
to pursue substantially gainful employment for which he is 
qualified due solely to service-connected disability.  
Therefore, the Board finds that the record does not 
demonstrate that the veteran's service- connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.

In sum, the record does not demonstrate entitlement to 
extraschedular TDIU.  As the preponderance of the evidence is 
against the claim, the benefit-of-reasonable doubt rule is 
inapplicable.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 20 percent for traumatic arthritis of 
the first carpometacarpal joint of the right hand is denied.

A rating in excess of 20 percent for partial amputations of 
the ring and little fingers of the right hand with scars of 
the palm prior to May 8, 1999, is denied.

A rating in excess of 30 percent for partial amputations of 
the ring and little fingers of the right hand with scars of 
the palm beginning May 8, 1999, is denied.

A rating in excess of 10 percent for arthritis of the right 
wrist is denied.

Entitlement to TDIU is denied.   



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


